 

eFLEETS Corporation

7660 Pebble Dr.

Fort Worth, Texas 76118

 

CONSENT

 

The undersigned are the holders (the “Noteholders”) of more than fifty percent
(50%) of the outstanding principal of 8% secured convertible promissory notes in
the aggregate original principal amount of $1,750,000 due March 31, 2017 (the
“Notes”) and related warrants for the purchase of 3,500,000 shares of common
stock of eFLEETS Corporation (the ’Warrants”) issued by Good Earth Energy
Conservation, Inc., a Delaware corporation (“Good Earth”), under a Note and
Warrant Purchase Agreement dated April 10, 2012, as amended (the “Purchase
Agreement”), pursuant to a series of closings on April 10, 2012, April 15, 2012,
May 8, 2012 and July 16, 2012. The Notes are secured by a security interest in
certain assets of Good Earth to Fort Worth EV Investors L.L.C., a Texas limited
liability company, as agent for the Noteholders, pursuant to a Security
Agreement dated April 10, 2012 (the “Security Agreement”). In connection with
the issuance of the Notes and the Warrants, Good Earth and the Noteholders also
executed and delivered Equityholders Agreements dated April 10, 2012 and July
16, 2012 (the “Equityholders Agreements”) and Registration Rights Agreements
dated April 10, 2012 and July 16, 2012 (the “Registration Agreements” and
together with the Notes, the Warrants, the Purchase Agreement, the Security
Agreement and the Equityholders Agreements, the “Transaction Documents”).

 

The Company and the Noteholders have reached an agreement to extend the date on
which interest payments are to be paid on the Notes and as consideration and
inducement to the Holder to agree to the extension of the interest payments, the
Company has agreed to issue warrants to the Noteholders to purchase 347,667
shares of common stock of eFLEETS Corporation with an exercise price of $1.26
per share (pre-split). The warrants will be fully vested and expire on January
1, 2019, with a cashless option.

 

The undersigned hereby agrees as follows:

 

(a) that the date on which interest payments are to be paid on the Notes is
hereby extended to October 1, 2014; and

 

(b) except as modified by this Consent, ratify and reaffirm in all respects all
of the covenants, terms and conditions of the Transaction Documents, and all
documents, instruments and agreements executed in conjunction therewith.

 

(c.) this agreement is effective on and as of January 1, 2014.

 

 

Executed in counterparts effective as of ____________, 2014.

 

 

[Remainder of page intentionally left blank]

 

 

 

 

Agent for the Noteholders: Fort Worth EV Investors L.L.C.,   A Texas limited
liability company           By:      Name:
Title:               Noteholders: Fort Worth EV Investors L.L.C.,   A Texas
limited liability company               By:     Name:
Title:              

 

 

 

 

  Brigadier Investment Group           By:      Name:     Title:        

 

 

 

 

  Evolution Capital Partners, LLC           By:      Name:     Title:        

 

 

 



 



  Gerald Entine 1988 Family Trust           By:      Name:     Title:        

 

 

 

 

 

  The A and C Horn Trust           By:      Name:     Title:        

 

 

 

 

  Tom Niedermeyer           By:      Name:     Title:        

 

 

 

 